                                            Case 2:20-cv-01395-MCE-CKD Document 16 Filed 10/05/20 Page 1 of 2


                                        1 Stacy H. Rubin (SBN 228347)
                                          rubins@ballardspahr.com
                                        2 BALLARD SPAHR LLP
                                          1980 Festival Plaza Drive, Suite 900
                                        3 Las Vegas, NV 89135-2958
                                          Telephone: 702.471.7000
                                        4 Facsimile: 702.471.7070
                                        5 Attorneys for Defendant NetCredit Loan
                                          Services, LLC
                                        6
                                        7
                                        8                       UNITED STATES DISTRICT COURT
                                        9                      EASTERN DISTRICT OF CALIFORNIA
                                       10 BLOSSOM REYES-SORIANO,                       Case No.: 2:20-cv-01395-MCE-CKD
                                       11                           Plaintiff,         ORDER GRANTING
1980 Festival Plaza Drive, Suite 900




                                                                                       DEFENDANT’S SECOND
   Las Vegas, NV 89135-2958




                                       12        v.
     Telephone: 702.471.7000




                                                                                       UNOPPOSED EX PARTE
        Ballard Spahr LLP
          One Summerlin




                                       13 NETCREDIT LOAN SERVICES, LLC,                APPLICATION FOR
                                       14                           Defendant.         ENLARGEMENT OF TIME TO
                                                                                       RESPOND TO COMPLAINT
                                       15
                                       16
                                       17
                                       18        Defendant NetCredit Loan Services, LLC (“Defendant”), by and through its

                                       19 counsel of record, having filed its unopposed Second Ex Parte Application Extending
                                       20 Time for Defendant to Respond to Plaintiff’s Complaint (the “Second Ex Parte
                                       21 Application”), the Court having reviewed and considered the same, and good cause
                                       22 appearing:
                                       23 ///
                                       24 ///
                                       25
                                          ///
                                       26
                                       27 ///
                                       28 ///

                                                                                   1
                                            Case 2:20-cv-01395-MCE-CKD Document 16 Filed 10/05/20 Page 2 of 2


                                        1        IT IS HEREBY ORDERED THAT:
                                        2        1. Defendant’s Second Ex Parte Application is GRANTED;
                                        3        2. Defendant shall file its response to Plaintiff’s Complaint on or before
                                        4           November 2, 2020.
                                        5        IT IS SO ORDERED.
                                        6
                                        7 Dated: October 4, 2020
                                        8
                                        9
                                       10
                                       11
1980 Festival Plaza Drive, Suite 900
   Las Vegas, NV 89135-2958




                                       12
     Telephone: 702.471.7000
        Ballard Spahr LLP
          One Summerlin




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                 2
